Citation Nr: 1131325	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-37 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35.


WITNESSES AT HEARING ON APPEAL

Appellant and her parents


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran has unverified active service from June 1974 to June 1976.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the appellant's claim of entitlement to DEA benefits under Chapter 35.

In October 2010, the appellant and her parents testified before the undersigned Veterans Law Judge, seated at the RO in Oakland, California.  A transcript of the hearing has been associated with the claims file. The Board notes that the appellant submitted additional evidence at the time of her hearing before the Board, with a waiver of RO consideration of the same.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met:  (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2010).  

The appellant's claim was denied on the basis that review of the Compensation and Pension record of the Veteran, the appellant's father, indicated that the Veteran was receiving a pension, based on non service-connected disabilities, and that he had not been rated as having a service-connected disability permanent in nature for VA purposes.  

As a preliminary matter, the Board notes that during the appellate period, specifically, at the time of the appellant's September 2009 Substantive Appeal, she asserted that she had been approved for VA education benefits in 2005.  Review of the claims file is silent for records indicating a prior grant of education benefits.  On remand, any relevant outstanding records demonstrating a prior grant of education benefits should be obtained and associated with the claims file.

Review of the transcript of the appellant's October 2010 Board hearing indicates that it appears that the Veteran asserted that his non service-connected pension was based on a mental disability.  It appears that he asserted that he thought he could apply for service connection for a mental disability.

As discussed above, the RO denied the appellant's claim on the basis that the Veteran was not service-connected for a disability permanent in nature for VA purposes.  However, it is significant that the Veteran's claims file is not associated with his daughter's claims file.  Thus, the Board is unable to examine the Veteran's claims file and determine for itself if the Veteran is indeed only receiving non service-connected pension and no claim of entitlement to service connection for a mental disability, or any other disability, has been recently filed.  On remand, the Veteran's claims file must be obtained and associated with the appellant's claims file.

In this regard, the Board notes that in March 2009, the Board sought to obtain and associate the Veteran's claims file with the appellant's claims file through an internal administrative procedure.  To date, the Board's attempt has been unsuccessful.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the appellant's claims file any relevant outstanding records demonstrating a prior grant of education benefits.  Any and all efforts to secure such records must be documented in the claims file.  If there is no record of a prior grant of education benefits, the claims file must be documented to reflect such.  

2.  Obtain and associate with the appellant's claims file the Veteran's claims file.  Any and all efforts to secure such records must be documented in the appellant's claims file.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claim of entitlement to DEA benefits under Chapter 35, considering any additional evidence added to the record.  If the action remains adverse to the appellant, provide the appellant with a Supplemental Statement of the Case and allow the appellant an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


